

	

		II

		109th CONGRESS

		1st Session

		S. 2096

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 14, 2005

			Mr. Coleman (for

			 himself, Mr. Dayton,

			 Mrs. Feinstein, and

			 Mrs. Boxer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To amend the Torture Victims Relief Act of

		  1998 to authorize appropriations to provide assistance for domestic and foreign

		  programs and centers for the treatment of victims of torture, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Torture Victims Relief Reauthorization

			 Act of 2005.

		2.Statement of

			 policyIt is the policy of the

			 United States—

			(1)to ensure that, in its support abroad for

			 programs and centers for the treatment of victims of torture, particular

			 incentives and support should be given to establishing and supporting such

			 programs and centers in emerging democracies, in post-conflict environments,

			 and, with a view to providing services to refugees and internally displaced

			 persons, in areas as close to ongoing conflict as safely as possible;

			 and

			(2)to ensure that, in its support for domestic

			 programs and centers for the treatment of victims of torture, particular

			 attention should be given to regions with significant immigrant or refugee

			 populations.

			3.Authorization of

			 appropriations for domestic treatment centers for victims of

			 tortureSection 5(b)(1) of the

			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as

			 follows:

			

				(1)Authorization of

				appropriationsOf the amounts

				authorized to be appropriated for the Department of Health and Human Services

				for fiscal years 2006 and 2007, there are authorized to be appropriated to

				carry out subsection (a) $25,000,000 for each of the fiscal years 2006 and

				2007.

				.

		4.Authorization of

			 appropriations for foreign treatment centers for victims of

			 tortureSection 4(b)(1) of the

			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as

			 follows:

			

				(1)Authorization of

				appropriationsOf the amounts

				authorized to be appropriated for fiscal years 2006 and 2007 pursuant to

				chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et

				seq.), there are authorized to be appropriated to the President to carry out

				section 130 of such Act (22 U.S.C. 2152) $12,000,000 for fiscal year 2006 and

				$13,000,000 for fiscal year

				2007.

				.

		5.Authorization of

			 appropriations for the United States contribution to the United Nations

			 voluntary fund for victims of tortureOf the amounts authorized to be appropriated

			 for fiscal years 2006 and 2007 pursuant to chapter 3 of part I of the Foreign

			 Assistance Act of 1961 (22 U.S.C. 2221 et seq.), there are authorized to be

			 appropriated to the President for a voluntary contribution to the United

			 Nations Voluntary Fund for Victims of Torture $7,000,000 for fiscal year 2006

			 and $8,000,000 for fiscal year 2007.

		

